Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 – 31, 33, 35, 37, 39, 43, 44, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al (US 2016/0254991 A1).
Claim 24 (similarly Claim 46). Eckert shows an apparatus (fig. 1), comprising:  	at least one processor (figs. 10A-D, 11 and 12: processor); and  	at least one memory including a set of instructions (figs. 10A-D, 11 and 12: memory); wherein  	the set of instructions is configured to, when executed by the at least one processor, cause the apparatus (figs. 10A-D, 11 and 12) to:  	support communication of a multicast packet using an explicit path multicast tree in a network ([0037]: communicating the bit position assignments to forwarding tables in the respective BIER-TE-enabled nodes, determining the explicit path (or tree) to be followed by messages within a particular multicast group), wherein  	the multicast packet includes a payload and a header ([0061]: a message bit array is written to the destination address field of an Internet Protocol version 6 (IPv6) header in one embodiment for which the multicast message is an IP packet wherein, a message bit array is written to one or more IPv6 extension headers), wherein  	the payload includes a packet of a multicast flow ([0132]: it is assumed that the incoming message is part of a message flow and/or multicast group that is represented in a path table at the ingress node), wherein  	the header includes an encoding of the explicit path multicast tree based on a set of identifiers ([0058]: the capability of BIER-TE to perform explicit-path forwarding in multicast does not mean that BIER-TE is limited to multicast; [0061]: the bit array may be included in a BIER-TE header appearing between the label stack and the payload, where the BIER-TE header may also include additional information; [0090]: a mapping between the message bit array and an address or identifier for the message flow is stored in a group path table, or flow path table, at the BIER-TE ingress node for the message flow), wherein  	the set of identifiers includes a set of node identifiers indicative of a set of egress nodes of the explicit path multicast tree and a set of adjacency identifiers indicative of a set and [0087]: the direct-connected links and “loose” indirect links in BIER-TE are similar in some ways to direct-connected segments (or “adjacency segments”) and indirect routed segments (or ‘nodal segments’) that have been described for use in segment routing… in segment routing as currently defined a message carries identifiers for each segment of the path to be traversed, and the identifiers have to be arranged in the same order that the segments appear along the path… the message flow information includes multicast group and/or source information… a BIER-TE message bit array may provide a more compact encoding of a given explicit path than the set of segment identifiers needed to encode the same path in a segment routing implementation… the message flow information relates to a unicast message flow, and includes, ingress and egress node information for the flow).
Claim 45. Eckert shows a non-transitory computer-readable medium storing a set of instructions (figs. 10A-D, 11 and 12: memory) which, when executed by at least one processor (figs. 10A-D, 11 and 12: processor), cause an apparatus (fig. 1) to:  	support communication of a multicast packet using an explicit path multicast tree in a network ([0037]: communicating the bit position assignments to forwarding tables in the respective BIER-TE-enabled nodes, determining the explicit path (or tree) to be followed by messages within a particular multicast group), wherein  	the multicast packet includes a payload and a header ([0061]: a message bit array is written to the destination address field of an Internet Protocol version 6 (IPv6) header in one embodiment for which the multicast message is an IP packet wherein, a message bit array is written to one or more IPv6 extension headers), wherein  	the payload includes a packet of a multicast flow ([0132]: it is assumed that the incoming message is part of a message flow and/or multicast group that is represented in a path table at the ingress node), wherein  	the header includes an encoding of the explicit path multicast tree based on a set of identifiers ([0058]: the capability of BIER-TE to perform explicit-path forwarding in multicast does not mean that BIER-TE is limited to multicast; [0061]: the bit array may be included in a BIER-TE header appearing between the label stack and the payload, where the BIER-TE header may also include additional information; [0090]: a mapping between the message bit array and an address or identifier for the message flow is stored in a group path table, or flow path table, at the BIER-TE ingress node for the message flow), wherein  	the set of identifiers includes a set of node identifiers indicative of a set of egress nodes of the explicit path multicast tree and a set of adjacency identifiers indicative of a set of adjacencies for a set of explicit hops of the explicit path multicast tree ([0058], [0086] and [0087]: the direct-connected links and “loose” indirect links in BIER-TE are similar in some ways to direct-connected segments (or “adjacency segments”) and indirect routed segments (or ‘nodal segments’) that have been described for use in segment routing… in segment routing as currently defined a message carries identifiers for each segment of the path to be traversed, and the identifiers have to be arranged in the same order that the segments appear along the path… the message flow information includes multicast group and/or source information… a BIER-TE message bit array may provide a more compact encoding of a given explicit path than the set of segment identifiers needed to encode the same path in a segment routing implementation… the message flow information relates to a unicast message flow, and includes, ingress and egress node information for the flow).
---------- ---------- ----------
Eckert shows the apparatus of claim 24, wherein the set of identifiers includes a set of Internet Protocol (IP) addresses ([0034]: IP addresses).
Claim 26. Eckert shows the apparatus of claim 24, wherein the node identifiers include respective addresses of the respective egress nodes of the explicit path multicast tree ([0034]-[0035]: letters A through F denote respective unique identifiers for the BIER-TE-enabled nodes, such as IP loopback addresses (in the case of an IP network)… multicast data packets from source 102 enter the BIER-TE network via ingress router 118 wherein each of BIER-TE-enabled nodes 124, 126, and 128 is configured as an egress router and the egress routers can be connected (directly or via customer edge routers) to hosts, such as receivers, or other networks).
Claim 27. Eckert shows the apparatus of claim 26, wherein the respective addresses of the respective egress nodes of the explicit path multicast tree include Internet Protocol (IP) addresses ([0034]-[0035]: letters A through F denote respective unique identifiers for the BIER-TE-enabled nodes, such as IP loopback addresses (in the case of an IP network)… an egress router as used herein is a BIER-TE-enabled node that is the last BIER-TE-enabled node on a path between a source and a receiver).
Claim 28. Eckert shows the apparatus of claim 24, wherein the adjacencies include forward connected adjacencies ([0031] and [0038]: adjacencies and direct-hop).
Claim 29. Eckert shows the apparatus of claim 24, wherein the adjacency identifiers include respective addresses of the respective adjacencies for the respective explicit hops of the explicit path multicast tree ([0031] and [0041]: explicit path hops).
Claim 30. Eckert shows the apparatus of claim 29, wherein the respective addresses of the respective adjacencies for the respective explicit hops of the explicit path multicast tree include Internet Protocol (IP) addresses ([0034]: IP addresses).
Claim 31. Eckert shows the apparatus of claim 24, wherein the explicit path multicast tree is configured to support a set of quality-of-service (QoS) requirements of the multicast flow ([0028]: explicit paths are often used in Operations, Administration and Maintenance (OAM) activities designed to monitor or measure network path variables such as packet loss or transmission delay).
Claim 33. Eckert shows the apparatus of claim 24, wherein, to support communication of the multicast packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:  	receive, by an ingress node of the explicit path multicast tree, the packet of the multicast flow ([0035]: BIER-TE-enabled node 118 is configured as an ingress router for multicast data packets);  	generate, by the ingress node based on the packet of the multicast flow, the multicast packet ([0028]: there are situations in which explicit routing of multicast packets is desirable… content from various sources can be merged into a continuous stream and provided to potentially numerous receivers, based on control signals generated by a controller); and  	send, by the ingress node toward a next-hop node, the multicast packet ([0035]: an egress router as used herein is a BIER-TE-enabled node that is the last BIER-TE-enabled node on a path between a source and a receiver).
Eckert shows the apparatus of claim 24, wherein, to support communication of the multicast packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:  	receive, by a router, the multicast packet ([0023]); and  	process, by the router based on a determination that one of the node identifiers in the set of node identifiers identifies the router, the multicast packet to provide the packet of the multicast flow for processing at the router ([0023]: information mapping source and group identifiers for each multicast flow to the interfaces over which the node must forward a packet replica for that group, and the interface over which a packet for that group should properly arrive).
Claim 37. Eckert shows the apparatus of claim 24, wherein, to support communication of the multicast packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:  	receive, by a router, the multicast packet ([0038]);  	process, by the router based on a determination that one of the adjacency identifiers in the set of adjacency identifiers identifies a forward connected adjacency at the router, the multicast packet to form a second multicast packet for the forward connected adjacency ([0038]: such a direct link may also be called, for example, a “direct adjacency,” a “connected adjacency,” a “forward-connected adjacency” or a “direct-hop” link or adjacency); and  	forward, by the router toward the forward connected adjacency, the second multicast packet ([0040]: any further replication or forwarding needed is then performed using the higher layer protocol wherein this type of link to a higher protocol may be called, for example, a “local link,” “local adjacency,” or “local decapsulation” adjacency or link).
Claim 39. Eckert shows the apparatus of claim 24, wherein the set of identifiers further includes a gateway identifier of a gateway node of a sub-domain of the network and a tree identifier indicative of a tree from the gateway router to one or more egress nodes of the explicit path multicast tree ([0030]: sub-paths).
Claim 43. Eckert shows the apparatus of claim 24, wherein the packet of the multicast flow includes a packet of a multicast flow overlay ([0036]: each of the BIER-TE-enabled nodes through a mechanism and/or protocol different than those used to forward multicast packets through network wherein this interaction may be referred to as “out-of-band” or “overlay” signaling).
Claim 44. Eckert shows the apparatus of claim 43, wherein the multicast flow overlay includes at least one of  	an Internet Protocol (IP) overlay ([0034]: IP),  	an IP-Virtual Private Network (IP-VPN) overlay (n/a),  	a Multiprotocol Label Switching (MPLS) overlay ([0029]: MPLS),  	a Border Gateway Protocol-Ethernet Virtual Private Network (BGP-EVPN) overlay ([0036]: controller may communicate with nodes A through F using a border gateway protocol (BGP)), or  	a Virtual Private Local Area Network (LAN) Service (VPLS) overlay (n/a).
---------- ---------- ----------
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al in view of Banerjee et al (US 2010/0061269 A1).
Claim 40. Eckert shows the apparatus of claim 39; Eckert does not expressly describe wherein the gateway identifier and the tree identifier form a tuple within the header of the multicast packet.Banerjee  teaches feature of gateway identifier and tree identifier form a tuple within header of multicast packet ([0058]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Banerjee in the gateway identifier of Eckert to better provide differentiated services for unicast and multicast frames in Layer 2 (L2) topologies.
---------- ---------- ----------
Allowable Subject Matter
all of the limitations of the base claim and all intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Dutta, US 2021/0306167 A1: an apparatus, comprising: at least one processor; and at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to support communication of a packet of a multicast flow supported by a network, wherein the packet includes an encoding of an element of an explicit path tree for the multicast flow, wherein the element is encoded using a tuple including a node identifier of a node that uniquely identifies the node within the network and an element label for the element that is assigned from a local label space of the node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Primary Examiner, Art Unit 2415                                                                                                                                                                                                        14th March 2022